DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 4/25/2022.  
Claims 1 and 11 have been amended.  Claims 2 and 12 have been canceled.  

EXAMINER'S AMENDMENT




An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph T. Cygan on 5/25/2022.

The application has been amended as follows: 
Claim 1 (Currently Amended) 	A method comprising:
	
	receiving data inputs for a plurality of events comprising alarms, sensors, and mobile device emergency call and emergency alert related emergency data comprising location data, sensor data and medical data;
	determining by event correlation logic, event correlations based on the data inputs to generate a set of correlated events, wherein the event correlation logic is trained using machine learning;
	determining emergency network dispatch rules for each correlated event based on event type, each dispatch rule comprising a set of criteria to be met prior to dispatching emergency responders;
	applying corresponding emergency network dispatch rules to each corresponding correlated event by determining whether a corresponding set of criteria defined by the corresponding emergency network dispatch rules are met;
	sending a dispatch recommendation to an emergency work entity for at least one correlated event in response to the corresponding set of criteria defined by the corresponding emergency network dispatch rules being met for the at least one correlated event; and
	dispatching emergency responders automatically by sending the dispatch recommendation to the emergency responders corresponding to the at least one correlated event.  
Claim 4 (Canceled)
Claim 11 (Currently Amended)	An apparatus comprising:
	a network component, operative to connect to the Internet;
	event correlation logic, operatively coupled to the network component, the event correlation logic operative to:
		receive data inputs or a plurality of events comprising alarms, sensors, and mobile device emergency call and emergency alert related emergency data comprising location data, sensor data and medical data;
		determine event correlations based on the data inputs to generate a set of correlated events, wherein the event correlation logic is trained to determine event correlations using machine learning;
		determine emergency network dispatch rules for each correlated event based on event type, each dispatch rule comprising a set of criteria to be met prior to dispatching emergency responder; 
		apply corresponding emergency network dispatch rules to each corresponding correlated event by determining whether a corresponding set of criteria defined by the corresponding emergency network dispatch rules are met; 
		send a dispatch recommendation to an emergency network entity for at least one correlated event in response to the corresponding set of criteria defined by the corresponding emergency network dispatch rules being met for the at least one correlated event; and
		dispatch emergency responders automatically by sending the dispatch recommendation to the emergency responders corresponding to the at least one correlated event.  
Claim 14 (Canceled)

Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network component” and “event correlation logic” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See specifically Fig. 2, Fig. 3 and Para [0057-0060] of the originally filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1, 3, 5-11, 13 and 15-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 4/25/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 8/31/2021, 4/25/2022 and during the interview held on 5/25/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646